Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation “wherein the lower arm is coupled at a coupling site to the body frame, and, as viewed in the side view of the vehicle, the coupling site is placed in front of a cylinder section of an engine.” has been repeated twice. The second occurrence should be deleted. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikio et al. (JP 2011143851 A) hereinafter, Mikio (see attached machine translation).
	Regarding claim 1, Mikio (Figure 14) teaches a front-wheel suspension device (15C) of a saddle riding vehicle (10C), comprising: a swing arm including an upper arm (upper arm 63C) and a lower arm (lower arm 62C) that are mounted to a body frame (11C) in a swingable manner; a fork holder (head pipe 36C) that is coupled to the upper arm and the lower arm in a fork member 33C) that is steerably supported by the fork holder and also that supports a front wheel (nosewheel 13C); and a buffer (damper unit 170C) that has one end coupled to the body frame, wherein the buffer has the other end coupled to the fork holder, and wherein the lower arm is coupled at a coupling site (83C) to the body frame, and, as viewed in the side view of the vehicle, the coupling site is placed in front of a cylinder section of an engine. 
	Regarding claim 3, Mikio (Figure 14) further teaches that the coupling site is placed forward of a handlebar grasping portion.
	Regarding claim 4, Mikio (figure 11) teaches all the limitations of claim 1. Additionally, Mikio teaches that the fork holder and the buffer are coupled at another coupling site, and, as viewed in the side view of the vehicle, said another coupling site is placed upward of the coupling site of the lower arm to the body frame.
	Regarding claim 6 and 7, Yotaro teaches all the limitations as discussed above.
Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yotaro et al. (JP 2011143851 A) hereinafter, Yotaro (see attached machine translation).
	Regarding claim 1, Yotaro (Figures 1 and 2) teaches a front-wheel suspension device (nosewheel suspension assembly 20) of a saddle riding vehicle (10), comprising: a swing arm including an upper arm (tension rod 51) and a lower arm (lower arm 40) that are mounted to a body frame (12) in a swingable manner; a fork holder (front part 13 of body frame) that is coupled to the upper arm and the lower arm in a swingable manner; a front fork (fork component 23) that is steerably supported by the fork holder and also that supports a front wheel (nosewheel 21); and a buffer (cushion unit 48) that has one end coupled to the body frame, wherein the buffer has the other end coupled to the fork holder, and wherein the lower 
	Regarding claim 4, Yotaro teaches that the fork holder and the buffer are coupled at another coupling site (cushion adapter unit 47, connected via lower arm 40)), and, as viewed in the side view of the vehicle, said another coupling site is placed upward of the coupling site of the lower arm to the body frame.
	Regarding claim 5, Yotaro further teaches that said another coupling site between the fork holder and the buffer is placed upward of the lower arm.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        
/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611